 560DECISIONSOF NATIONAL LABOR RELATIONS BOARDF.M. BroadcastingCorp.andRadio and TelevisionBroadcast Engineers Union,Local 1212,Interna-tional'Brotherhood,,of Electrical Workers,AFL-CPO.Case 29-CA-3497June 13, 1974DECISION AND ORDER.BY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn March 5, 1974, Administrative Law JudgeFannie M. Boyls issued the attached Decision in thisproceeding.Thereafter, the General Counsel filedexceptions and a supporting brief, and the Respon-dent filed an answering brief to General Counsel'sexceptions and a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, F. M. BroadcastingCorp.,Hempstead, New York, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order.DECISIONSTATEMENT OF THE CASEFANNIE M. BOYLS, Administrative Law Judge: This case,initiatedby a charge filed on August 1, 1973, and acomplaint issued on October 17, 1973, was heard beforeme in Brooklyn, New York, on January 7 and 8, 1974. Theissuepresented by the pleadings and the evidence iswhether Respondent, in violation of Section 8(a)(1) of theAct, unlawfully interfered with, restrained, and coercedemployees in the exercise of their Section 7 rights by urgingand encouraging them to decertify their collective-bargain-ing representative and promising them economic benefitsto induce them to sign a decertification petition. Subse-quent to the hearing, the General Counsel and theRespondent filed briefs.Upon the entire record in this case, upon my observationof the demeanor of the witnesses, and after a carefulconsideration of the briefs, I make the following:FINDINGS OF FACTI.JURISDICTIONAL FINDINGSRespondent is a New York corporation, having itsprincipal office and place of business in Hempstead, NewYork, where it is engaged in the operation of an AM andFM radio broadcasting station. During the fiscal yearpreceding the issuance of the complaint, which is arepresentativeperiod,Respondent, in the course andconduct of its business operations, derived gross revenuestherefrom in excess of $500,000, more than $50,000 ofwhich was from the sale of advertising of nationally knownproducts and services performed for firms located outsidethe State of New York.On the basis of these undisputed facts, I find thatRespondent is an employer engaged in commerce withinthemeaning of Section 2(2), (6), and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDRadio and Television Broadcast EngineersUnion, Local1212, International Brotherhood of ElectricalWorkers,AFL-CIO,herein called the IBEW or the Union,is a labororganization within the meaning of Section 2(5) of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.The Prior Unfair Labor Practice Case andOther Related Background FactsDuring the periods pertinent herein, Respondent has hadcollective-bargaining agreements with two labor organiza-tions at its Hempstead, New York, radio broadcastingstation. One of these was with AFTRA which representedRespondent's announcers, newsmen, and disc jockies(herein collectively referred to as the announcers) and theother was with IBEW, which represented Respondent'sengineers. The AFTRA contract was due to expire on June19, 1973, and the IBEW contract was due to expire onOctober 14, 1973.In a prior unfair labor practice case against Respondent(Case 29-CA-3330),AdministrativeLaw Judge Dyerissued his Decision on September 5, 1973, finding,interalia,that Respondent had violated Section 8(a)(1) of theAct by urging and encouraging employees to decertifyAFTRA as their bargaining representative by holding outvague promises of wage increases, retirement and profit-sharing plans, and other benefits and improvements intheirworking conditions; by threatening employees withdischarge or other reprisals if they remained members oftheUnion; and by threatening reprisals if employeestestified againstRespondent in an unfair labor practiceproceeding. Respondent filed no exceptions to his Decisionand it was adopted by the Board.Common to the prior case and the instant case is theGeneral Counsel's contention that Respondent was initiat-ing steps to have both AFTRA and IBEW decertified atappropriate times prior to the expiration of its contractswith those unions, in order to enable Respondent to curtailits engineering force and operate more profitably for itself,as well as for the remaining announcers and engineers. AsRespondent's president and general manager, Paul Godof-211NLRB No. 79 F.M. BROADCASTING CORP.561sky, in late 1972 and early 1973 explained to announcersFox and Robinson, Respondent was required undercontracts with both AFTRA and IBEW to operate a "split-board" and could notuse a"combo" operation for morethan 5 hours a day. Thus, although a competent announcerwas qualified to operate the control board while perform-ing his other duties, Respondent was required under theunion contracts to employ engineers to operate the controlboard for a substantial part of the time. If Respondentcould combine the duties of the announcer and engineer atthe control board and terminate some of its engineers, itcould split the wage savings between itself and theannouncers or engineers who remained. To illustrate thepoint,Godofsky told Robinson that if an announcer andengineerwere each making $4 an hour under the split-board system Respondent would be paying $8 an hour toproduce a program which it could produce for $4 an hourunder a combo system, and that if the engineer wereeliminatedtherewould be $2 an hour extra for theannouncer and $2 an hour extra profit for Respondent.The only way Respondent could operate under a combosystem,Godofsky told Robinson, was first to rid itself ofAFTRA and IBEW.1The charge in the prior case was filed by AFTRA, whosecontract with Respondent expired several months prior tothat of IBEW. That case was concerned in large part withalleged attempts by Respondent to get AFTRA decertified.Though, as already shown, there is evidence in that casethatGodofsky had alluded to the fact that it would benecessary to have IBEW, as well as AFTRA, decertified inorder to institute the combo operation and grant substan-tialwage increases, the General Counsel in the prior caseappears to have concentrated on evidence tending tosupport AFTRA's charge. The IBEW had not yet filed itscharge at the time of the hearing in the prior case.In this case, the General Counsel has concentrated onevidence tending to support the charge filed by IBEW andby way of background has adduced further evidence ofstatementsby Godofsky occurring more than 6 monthsprior to the filing of the charge which, the General Counselclaims,tends to show Godofsky's efforts to have IBEWdecertified.There is testimony by Robinson, for instance, that in hisearly January meeting with Godofsky, when the lattersought to have him take steps to decertify AFTRA,Godofsky told Robinson that he felt the IBEW had littlesupport among the engineers and that he was in the processof seeing that some sort of decertification petition or drivewas under way for that Union, mentioning his prospectiveson-in-law, Leonard Sebel, as "the person who would bemost liable to feel out theengineers" on their sympathiestoward the IBEW. I do not find, as Respondent's counselassertedat the hearing, any inconsistency in Robinson'stestimony at the prior hearing and at the instant hearingIThe abovefindings are based upon the testimonyof Fox andRobinsonin the prior case,whichAdministrativeLaw Judge Dyer credited, and uponRobinson's similar testimony,whichI credit, in the instant case.2Godofsky,whilecategoricallydenying that he made any statementsattributedto him byRobinson regarding the decertificationof IBEW orabout Sebel,did not purportto relate what hedid say in this Januaryinterview.Robinson testified under subpenaand did not appear to me to beunfriendlytowardRespondent or even fundamentally in disagreement withabout Godofsky'sstatementsin this regard at the earlyJanuary conference. At the first hearing, Robinson testifiedthat: "Mr. Godofsky made it quite plain that to carry outthis idea [a combo operation] he felt he had to be rid ofAFTRA and IBEW" and "he mentioned that IBEW wouldmost likely have to go and that was being taken care of aswell." Respondent's role in an attempt to decertify IBEWwas not an issue in the prior case and Robinson was notasked and did not volunteer information as to whetherGodofsky mentioned any particular person who might takethe leading role in an attempt to decertify IBEW.2 It isnoted that Godofskyis not allegedto have said that Sebelwould feel out the IBEW members or lead the decertifica-tion drive but only that he was the person "most liable" tofeel out theengineers.Sebel, as he testified at the hearing,and as he toldfellow engineers,had reasons of his own towant to decertify IBEW and it would not be unusual at asmall station like Respondent's for Godofsky to havelearned of Sebel's dissatisfaction. I do not regard Robin-son's testimony as evidence that Respondent directed orauthorized Sebel to actas itsagent in the decertificationdrive.There is further testimony by Robinson, not alleged inthe complaint as an unfair labor practice and apparentlyintroduced as background, about a conversation he hadwith Godofsky on or about April 23, during which the twodiscussedRobinson's need for a wage increase, thepossibility of AFTRA being decertified, the announcersand engineers whom Godofsky thought had a lot ofpotential and particularly wanted to keep in Respondent'semploy, and a rumor spread byengineerXenakis to theaffect that Vice President Sternberg had told his formeremployer of a plan to get IBEW decertified by hiring andfiring a newengineerevery 90 days, the length of theprobationary period, in order to eliminate a "fifth vote."Robinson testified that Godofsky was "taken aback" bythis Xenakis story and said he did not think anything likethatwould happen and that he would check on theaccuracy of this story. According to Robinson, Godofskyreported back to Robinson that he had checked withSternberg and that there was no basis for Xenakis' story.Godofsky denied that he had any conversation withRobinson such as that described by Robinson. Robinson,in general, impressed me as a credible witness. However, Ineed not and shall not resolve the credibility issue herepresented for I do not find the conversation to whichRobinson testified has any particular relevancy to theissues inthis case.There is also background evidence that as early asSeptember 1972 vice president in charge of engineering,Norman Sternberg, had in mind the possible decertifica-tion of IBEW. When interviewing an applicant, Xenakis,for an engineer's position and after informing Xenakis ofRespondent's union-shop contract with IBEW, he askedGodofskyin the latter'salleged views about decertifyingtheUnions.Although Robinson had a tendencyto testifyabout the substance ofconversations he had with Respondent's representativesand others, ratherthan attempting to quote them verbatim,and he sometimes interspersed hisnarrative about a conversation with backgroundexplanations,he impressedme as sincerely attempting to give an accurateaccount.Icredit histestimonyregardingthe Januarymeeting withGodofsky. 562DECISIONSOF NATIONALLABOR RELATIONS BOARDXenakis how he felt aboutunions.When Xenakis statedthat he really did not care for unions, Sternberg responded,"that was good because it was a possibility that the unionwould be decertified." Sternberg similarly interrogated andinformed another applicant, Perez, in January 1973. Perezstated that he had not worked with unions and knewnothing about them but would join if he had to. Sternbergthen volunteered that he had hopes that when the IBEW'scontract expired in October 1973 the employees "would beable and willing, among themselves," to decertify it .3These background facts clearly show that Respondent,prior to theeventscovered by the complaint in this case,had made known to its employees its hope that bothAFTRA and IBEW would be decertified and had takencoercive steps to accomplish its desires. They are relevantto an understanding of the events which took place duringtheperiod covered by the complaint but cannot inthemselves form the basis for an unfair labor practicefinding. Let us turn now to a consideration of the evidenceassertedby the General Counsel as supporting theallegationsof the complaint.B.Coercive Interrogation Attributed to VicePresident SternbergThe General Counsel contends that Vice PresidentSternberg unlawfully interrogated employee Laurie Rich-man about her union sympathies during her employmentinterview onor about May 24, 1973. Richman testified thatSternberg, after having her fill out an application andasking somequestions regarding the Federal Communica-tions Commission, asked her what she thought of unionsand whether she liked them or not. She replied that if aunion wasgood she liked it, and if it was not she did notlike it. Sternberg told her that whether she thought unionswere good or bad, she would have to join the IBEW after30 days because of a union-shop contract Respondent hadwith that Union. Then, in showing her the control roomand board, he remarked that the disc jockies might be"comboing" in October.Sternberg's account of his interview with Richman, Ibelieve, is not basically inconsistent with her account. Hetestifiedthat he made substantially the samestatementsabout union membership to Richman during his pretrialinterview with her that he makes to other applicants. Hetells them: "I don't know what your feelings are aboutunions orperhaps, how do you feel about unions becauseyou're going to have to join one if you work here. Thisstation isbound by contract with Local 1212 and astipulation of the contract is at 30 days from the start ofemployment the employee must become a mP^,ber ofLocal 1212." Likewise, Sternberg's testimony on thissubject is not basically inconsistent with the testimony ofemployees Perez and Xenakis, already referred to, thatduring their employment interviews and in connection withinforming them of the union-shop contract Sternbergasked them how they felt about unions. I find thatSternberg did question Richman, during her employmentinterview, about her union sympathies as she testified.Sternberg testified that any question he may have askedRichman and other applicants for employment about howthey felt aboutunions wasonly his informal way of lettingthem know that they would have to join the IBEW byreason of the union-shop provision in the contract. Icannot view Sternberg's inquiry, however, as merely arhetorical question to which no answer was required orexpected. Richman did answer the question in a noncom-mittal way, as had Perezin hisJanuary 1973 interview, andXenakis had expressed dislike forunions.As the GeneralCounsel points out, it was not necessary for Sternberg toinquire of the applicants as to their union sympathies inorder to inform them that, as employees, they would berequired to join the Union after 30 days of employment.Richman was being interviewed and hired as a temporaryemployee to work during the summer or vacation periodand she could well feel, as she apparently later did feel,that her attitude about the Union might have something todo with her opportunities for selection later as a permanentemployee. Although Sternberg did not at the time he hiredRichman expressly mention the decertification movementthen in progress, he did mention as he showed her aroundthe station that "disc jockies may be comboing inOctober,"a situationwhich, as already pointed out, wouldnot have been permissible under the union contracts. TheBoard has long held that the interrogation by an employeras to his employee's union sympathies, without having agood reason which he imparts to the employees, andwithout assurances against reprisal, will be consideredcoercive and an unlawfulinterferencewith the employee'sorganizational rights. I am constrained to find that, underthe circumstances of this case, Sternberg's interrogation ofRichman, during her employment interview, as to herunion sympathies was coercive and in violation of Section8(a)(1) of the Act.Rochester Cadet Cleaners, Inc.,205NLRB No. 121;Bendix-Westinghouse Automotive AirBrake Co.,161NLRB 789, 791-792;Tesoro PetroleumCorporation,174NLRB 1285, 1286-87;ConsolidatedRendering Company,161NLRB 1, 16, enfd.sub nom.N.L.R.B. v. Burlington Rendering Co.,386 F.2d 699, 703(C.A. 2, 1967).C.Alleged CoerciveStatementsMade by SternbergtoEmployee DillonThe General Counsel also contends that Respondent,through Vice President Sternberg, violated Section 8(a)(1)of the Act in connection with coercive statements made toan engineer,WilliamR.Dillon.According to Dillon,Sternberg approached him at the station on or about April1,1973, and told Dillon that he, Sternberg, was going toremove his eyeglasses and look Dillon straight in the eyes.Having done so, he told Dillon that he felt Dillon "was abig boy now," that Sternberg thought very highly of Dillonand believed he "was big enough not to need a union torepresent" him and "could stand on his own two feet."Sternberg added "that in the event there was no longer anyunion representative," he was planning to retain Sebel,Silvera, and Dillon to perform the engineering duties along3The findings in this paragraph are based upon the credited testimonycredible thanSternberg's denial that he mentioned decertificationduring hisof Xenakis and Perez, both of whose testimony impressed me as moreinterviews F.M. BROADCASTING CORP.with himself.Sternberg also mentioned that the engineer-ing department operated on a fixed budget and that if hecould reduce the engineering staff,there would be moremoney to go around for the remaining engineers.Sternberg conceded that he told Dillon that he was a bigboy now and did not need a union to protect him, butexplained that he had merely wanted to express satisfac-tion with Dillon's work and reassure him that as long asDillon satisfied Sternberg his job was secure. Sternbergfurther testified that he believed he said something to theeffect thatDillon could see that a certain automatedsystem under which Respondent had been operating forabout a year was not going to deprive anyone of a job, buthe later conceded that his remarks to Dillon had "notreally" had anything to do with his desire to assure Dillonthat he was not going to lose his job on account of theautomated system. Sternberg explained that he was merelytrying to give Dillon a pat on the back because Respondentwas not in a position to give anyone a raise-which wouldbe the normal way of expressing appreciation for a goodjob. Sternberg's explanation does not jibe with his admittedremarks about Dillon not needing a union to represent himand does not have the ring of truth. Dillon impressed me asthoughtfully and conscientiously attempting to recall theremarksmade to him by Sternberg and I believe hisaccount is accurate.I am satisfied that Sternberg's statements were intendedto let Dillon know that Respondent opposed the continuedrepresentation of its engineers by the IBEW and hopedthat Dillon would join in the movement then under way torid the engineers of union representation by decertifyingthatUnion. In view of President Godofsky's proposal,previouslymentioned herein, to employees Fox andRobinson that if AFTRA and the IBEW could bedecertified Respondent could institute a "combo" systemat its control boards, then limited by union contracts,which would enable Respondent to terminate some of itsengineers and divide the savings in wages between itself,the remaining engineers and the announcers,Sternberg, Iam satisfied, felt it necessary to reassure Dillon that hewound not be one of thoseengineersto be terminatedunder the combo plan. This assurance of job securitywould not likely be sufficient to induce Dillon to go alongwith the decertification movement, as Sternberg must haverealized, because the IBEW contract required that Respon-dent employ as many as four permanent full-timeengineersandDillon's senioritywould be sufficientguaranteeto him that he would be one of those retainedunder the union contract. It is manifest that for this reasonSternberg pointed out to Dillon, as a further inducementfor him to help decertify IBEW, that if Respondent couldreduce the engineering staff, there would be more moneyto go around for the remainingengineers. It is accordinglyfound that Respondent, through its vice president andagent, Sternberg, offered Dillon job security and increasedwages to induce him to abandon support of IBEW and join4 1 do not regard this statement as sufficient to constitute SebelRespondent'sagent in generalorwith respect to the decertificationmovement. As Sternberg explained, when he, the chief engineer, is notpresent,he tries to see that one of his first-classengineers, such as Silvera or563in the decertification movement, in violation of Section8(a)(1) of the Act.D.Alleged Responsibility of Respondent forDecertification Efforts of Leonard SebelThe complaint alleges that Respondent, acting throughLeonard Sebelas its agent,urged and encouraged itsemployees to decertify the IBEW as their bargainingrepresentative, offered employees time off from their workin order to file a decertification petition, and offered itsemployees job security, a hospitalization plan, and otherbenefits and improvements in their working conditions andterms of employment in order to induce them to refrainfrom giving any assistance or support to the Union and toinduce them to abandon their membership and activitieson its behalf.Sebel was hiredas an engineerin October 1971. ExceptforBailey, a permanent part-time engineer, he was themost senior among Respondent's approximately nineengineers.Another engineer, Silvera, though having lesstenure with Respondent than Sebel, had more technicaleducation and knowledge than Sebel and his advice wassought by other less experiencedengineers,includingSebel, at times when Chief Engineer and Vice PresidentSternberg was not present. Both Sebel and Silvera heldfirst-classFCC licenses. Although no formalized chain ofcommand was announced prior to the filing of thedecertification petition on July 26, when a notice wasposted to the effect that Silvera would be in charge inSternberg's absence, Sternberg had told one third-classengineer, Perez, prior to that time that Sebel was "third incommand" and that if neither Sternberg or Silvera were atthe station Perez should consult Sebel about engineeringproblems .4 Sebel was the engineer designated to train newengineersduring the first week of their employment, at theend of which time he would report to Sternberg on theirprogress. The General Counsel does not contend that thisor any other duty assigned to Sebel made him a supervisorwithin the meaning of the Act. Indeed, it is conceded thatSebelis anemployee, not a supervisor, and that he is in theappropriate bargaining unit.Sebel became engaged to the daughter of Paul Godofsky,Respondent's president and general manager, in Novem-ber 1972 and they were married in June 1973. AlthoughGodofsky's family owned all the stock in Respondentcorporation, his daughter was not one of the stockholdersand held no position with Respondent. Sebel likewise ownsno stock in Respondent and holds no official position. Heis not even the highest paid engineer and has received noincrease in pay since he became engaged to Godofsky'sdaughter.When the engagement was announced, Stern-berg called Sebel into a closed room at the station and toldhim that his marriage to the president's daughter wouldmake no difference in his job, that he would not get anymore consideration than he had been getting, and that, ifanything,Sternbergwould expect more of him, thatSternberg expected him to take an interest in the radioSebel,are on dutywhen a less experienced third-class operator,such asPerez, is on dutyso that if any technical problemshouldarise the third-classor inexperienced operatorwill havesomeone to assist him or tell him how tosolve an engineeringproblem. 564DECISIONS OF NATIONAL LABOR RELATIONS BOARDstationwithout any special consideration and to workharder. Sternberg later informed Godofsky of what he hadtold Sebel and Godofsky approved.The General Counsel's argument that Sebel was acting asan agent of Respondent in taking the leading role inattempting to have the IBEW decertified rests in part uponhis contention that Godofsky in January indicated thatSebel would be acting for Respondent when Godofsky toldRobinson that Sebel was the person "most liable" to feelout the engineers about the decertification of IBEW. I haverejected theGeneralCounsel's interpretation of thisremark by Godofsky for I believe it was well known thatSebel, for reasons of his own, did not like the IBEW, orperhaps unions in general, and was, indeed, the most likelyperson to lead the decertification movement. Sebel hadbeenannoyed with the IBEW for having forbidden himand other union members to take a lie detector test about ayear previously and, as he told Robinson, he could not seewhat the IBEW had done for the engineers. Moreover,during his previous employment at a telephone company,he had crossed the picket lines to go to work during astrike.In pressinghis agency theory, the General Counsel alsorelies upon his contention that in view of Sebel's relation-ship to the Godofsky family, first as fiancee, then husbandof President Godofsky's daughter, certain statements madeby Sebel to announcer Robinson,and engineers Richman,Perez,and Dillon were reasonably construed by them asdemonstrating that Sebel was acting as an agent ofmanagement in attempting to have IBEW decertified. Letus now consider this evidence.While renting a house together, Sebel and Robinson hada number of discussions between January and June 1973about the problem of decertifying their respective bargain-ing representatives. Robinson testified, among other things,that in these conversations Sebel had mentioned that hewas in "a rough situation." Robinson agreed and statedthat he was too-that he was "in the middle of a thing,being pulled on one end by a man that [he] enjoyedworking for, and on the other end by a union." Sebelreplied that he "was in a tougher spot, in that he wasmarrying into" Godofsky's family "and had very littlechoice but to do what Godofsky wished." Sebel also statedthat he agreed with Godofsky that there seemed to be littlesupport for the IBEW and that it was hard to figure whateitherAFTRA or IBEW were doing for the employees.Sebel, however, did not say that Godofsky had told himthese things and it may well be that Sebel made thesestatementsbased on what Robinson had related to him.Sebel testified that, although he could not remember allthe conversations he had with Robinson about decertifica-tion, he did not tell Robinson that he had been authorizedby Godofsky to decertify the IBEW. He further testifiedthat neither Godofsky or Sternberg had suggested or askedhim to take any part in the decertification movement. I donot regard Robinson's and Sebel's testimony as necessarilyin conflict on this issue. Robinson did not expressly saythat Sebel told him that Godofsky asked him to doanything about decertification. Both Robinson and Sebelknew from what Godofsky had told Robinson and otheremployees that Godofsky preferred to operate withoutAFTRAand IBEW and hoped that those Unions would bedecertified.The statement attributedto Sebel byRobinson,that Sebel felt that he was in an even tougher spot thanRobinson because he,Sebel,was marrying into theGodofskyfamily and had little choicebut to do whatGodofskywished,may well have been the mere expressionof a feeling of moral obligation to do what he felt wouldplease his future father-in-law.Ido not,in the circum-stances,interpretRobinson's testimony as attributing toSebel a statementthat Godofskyhad requested Sebel to doanything. Nothing in Robinson's testimony regarding hisdiscussionswith Sebel persuades me that Sebel waspurporting to act as Respondent's agent in pursuing hisdecertification efforts.Laurie Richman,who was hiredon May 23,1973, as atemporarythird-class broadcast engineer and was termi-nated on August 31,1973,testified that Sebel on oneoccasion had replaced her at the control board withanother engineer while Sebel talked to her about the stepshe had taken to have IBEW decertified. In this connection,he told her that management was against the Union andthat, for personal reasons,he was too, expressing hisdispleasure over the Union's having forbidden its membersto take he detector tests in connection with the Respon-dent's attempt about a year prior thereto to investigate thedisappearance of some equipment from this station. Hestated that if the engineers got rid of the Union "maybe"management would give them some insurance.In makingthese statements,Sebel let her know that he was speakingfor himself and not for management.WhenRichmanexpressed concern about job security if a combo operationwas instituted, Sebel told hernot to worry,that therewould always be some production work, and that she couldwork the control board during"crush" hours.Thereafter,in another conversation with Sebel,she told him about aconversation she had had with engineer Dillon in which thelatter had said thatVicePresident Sternberg told him thatif IBEW was ousted only three engineers, Dillon,Sebel,and Silvera,would be retained. Sebel replied that he didnot know what Sternberg'splans for the future were.Richman then told Sebel that she felt "confused" and"wishy-washy"about the decertification question.On August 29, in discussing with Sternberg the reasonsfor her termination which was to be effective as of August31,Richman informed Sternberg that she did not believethe assigned reason(that she did not have a first-classlicense)was the real reason and that she believed she wasin fact being terminated because she felt "wishy-washyabout decertification."On the following day, she talked toSebel about her termination and he offered to talk toSternberg and told her that she could talktoGodofskyabout it.He then asked her why she had to mention theUnion to Sternberg.(Richman had not told Sebel aboutmentioning the Union to Sternberg.)Sebel conceded thatafterRichman had been notified of her termination andcame to him weeping,hemight havetold her thatSternberg liked her and that he, Sebel,would speak toSternberg.Sebel testified that he made this statement onlyto calm her down and did not in fact speak to Sternberg.He did not remember askingRichman whyshe had tomention the Union to Sternberg, but I am convinced that F.M. BROADCASTING CORP.565he did ask her this. I do not, however, regard this questionas particularly significiant since the engineers at this smallstation appeared to communicate freely with each otherand it would not, I believe, be unusual for occurrencessuch as what went on during Richman's interview withSternberg to become common knowledge among theengineering staff.ClaytonPerez,another temporary third-class engineer,credibly testified that on July 26, the day Sebel filed thepetition seeking decertification of IBEW,Sebel took himfrom the control board where he was then working and hadRichman fill in for him.Sebel had never before taken himoff the control board except for relief purposes,luncheonbreaks, or for some reason having to do with the operationof the station.Sebel told Perez that he,Sebel,andengineers Silvera and Bailey were going to the NationalLaborRelations Board offices to file the petition and askedif Perez would like to go too.Sebel stated that managementcould give Perez time off to make the trip. He also statedthat "once the Union was out, that management could domore for us without a union, than with a union, and theywere not thinking of discharging anyone that was thenworking."Perez testified that he understood that Sebel wasspeaking for management because:By the mere fact that he said the station had notplanned on discharging anyone, whether or not wedecertified or not. This to. my knowledge could not bemade unless he has already spoken with someone ofmanagement, that could give him this reassurance.The General Counsel also contends that Sebel was actingas an agent of management when,inMay and again inJuly 1973, he told engineer Dillon that without the IBEWthe engineers could probably get additional health benefits,increased salaries,and other benefits.These statements bySebel, however, appear to be merely expressions of his ownviews and were not attributed by him to management.Sternberg and Godofsky each testified that he had neverrequested Sebel to do anything about the decertificationpetition. Sternberg testified that, when he heard rumorsthat Sebel was circulating a decertification petition for theIBEW, he told Sebel that he did not want to knowanything about it. Godofsky testified that he was not awareof Sebel's efforts to have IBEW decertified before thepetition was actually filed. Sebel confirmed the testimonyofboth Sternberg and Godofsky in these respects.According to Sebel, he called the Labor Board's offices toascertain how to go about getting the IBEW decertifiedand followed the instructions given him by a Board agent.He attempted to make it clear to the engineers with whomhe talked that decertification was his own idea and toldthem what he thought would happen if IBEW weredecertified.Ihave no doubt that Sebel, because of his marriage tothe president's daughter, was regarded by some of theemployees as having a special status and that theysuspected or believed that he was acting under instructionsfrom management in seeking to have the IBEW decerti-fied.Thus, Richman, despite Sebel's assurance to her thathe was speaking for himselfand not formanagement inurging her to join the decertification movement,neverthe-lessbelieved he was acting pursuant to some specialauthority in having her relieved at the control board so thathe could talk to her about decertification and in volunteer-ing to talk to Sternberg about her discharge. Perez, too,thought it was significant that Sebel had taken him fromthe control board and suggested that he could get time offto accompany Sebel and Silvera to the Board's offices tofile the decertification petition and that Sebel had assuredhim that Respondent was not planning to dischargeanyone then working as a result of decertification. The factthat management representatives themselves had expresseda desire to rid themselves of IBEW and had pointed outbenefits that could inure to the employees if Respondentwas not obliged to deal with the Union lent plausibility tothe employees belief that the president's son-in-law wasacting as an agent of management.Nevertheless, I do not believe that a preponderance ofthe evidence warrants a conclusion that Sebel was acting asRespondent'sagent in leading the decertification move-ment.As Sebel credibly testified, there was nothingunusual about his asking one engineer to relieve anotherengineer at the control board or about himself being askedby another engineer to relieve someone.He and Silverawho took the decertification petition to the Board officesdid so on their own time and he did not tell anyone elsewhom he invited to go that they would be paid for the timetaken from their work.Sebel may have felt some moralcompulsion by reason of the family relationship to get thedecertification movement under way. He had good reasonsof his own, however-which he publicized among hisfellow employees-for not wanting the IBEW to representhim and he expressed his own views as to the benefits theemployees could have without union representation. Evenassuming that some of the statements he made couldreasonably have been interpreted by the employees asindications that he was speaking for management, it isaxiomatic that an agency relationship cannot be estab-lishedmerelyon the basis of a purported agent'sextrajudicial statement as to the existence of his authority.Restatementof the Law, Agency,2d ed., sec. 285.The statute excludes an individual employed by hisparent or spouse, but not by his father-in-law, from thedefinition of employee. Sebel was an employee within themeaning of Section 2(3) of the Act. Although it might havebeen the better part of wisdom, in order to avoid suspicionby employees of management participation, for him not tohave taken the leading role in the decertification drive,Sebel had a legal right to do so.Iam not persuaded that the General Counsel hasestablished by a preponderance of the evidence that Sebelwas acting as an agent of Respondent in attempting to getthe IBEW decertifiedand in making statements toemployees about benefits which he believed would inure tothem as a result of decertification-statements which mightbe viewed as unlawfully coercive if Sebel had beenauthorized by management to make them. In any event,even if Sebel's conduct,considered against the backgroundofRespondent'sattempts to initiate a decertificationmovement and Sternberg's coercive conduct,should beconsidered as warranting an inference that Sebel wasacting as Respondent'sagent,no substantialpurpose 566DECISIONSOF NATIONALLABOR RELATIONS BOARDwould be served in holding Respondent responsible forSebel's conduct,for the order herein necessary to remedySternberg's coercive statement to Dillon is,I believe, broadenough to cover any action by Respondent and its agentsdesigned to coerce employees into abandoning the IBEWor joining in the decertification movement.CONCLUSIONS OF LAW1.By coercivelyinterrogatingan employee about herunion sympathiesand by offering job securityand wageincreasesto an employeeto induce him to abandon unionrepresentation and join in a decertification movement,Respondent has interferedwith,restrained,and coercedemployees in the exerciseof their rightsguaranteed underSection7 of the Act,in violation of Section 8(a)(1) of theAct.2.The aforesaidunfairlabor practicesaffect commercewithin the meaning of Section 2(6) and(7) of the Act.3.A preponderance of the evidence does not supportthe allegationsof the complaint thatRespondent engagedinother unfairlabor practices not specifically foundherein.THE REMEDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(axl) of theAct, my recommended Order will require that it cease anddesist therefrom and take certain affirmative action of thekind normally required to remedy the unfair laborpractices found.Uponthe foregoing findings of fact and conclusions oflaw, upon the entire record,and pursuant to Section 10(c)of the Act,there is hereby issued the following recom-mended:ORDERSF.M. BroadcastingCorp.,its officers,agents,succes-sors,and assigns, shall:1.Cease and desist from:(a) Coercively interrogating employees or applicants foremployment in regard to their union sympathies.(b)Offering job security, wage increases, or otherbenefits to employees to induce them to abandon unionrepresentation or join in a movement to decertify Radioand Television Broadcast EngineersUnion, Local 1212,InternationalBrotherhood of ElectricalWorkers, AFL-CIO, as their bargaining representative.(c) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights guaranteed under Section 7of the Act.2.Take the following affirmative action necessary toeffectuate the policiesof the Act:(a)Post at its Hempstead,New York,radio stationcopies of the attached notice marked"Appendix."6Copiesof the notice, on forms provided by the Regional Directorfor Region 29, after being duly signed by an authorizedrepresentative of Respondent,shall be posted by Respon-dent immediately upon receipt thereof, and bemaintainedby it for 60consecutivedaysthereafter,in conspicuousplaces,including all places where notices to employees arecustomarilyposted.Reasonable steps shallbe taken byRespondent to insure that the notices are not altered,defaced, or covered by any othermaterial.(b)Notify theRegionalDirectorforRegion 29, inwriting,within20 daysfrom the dateof this Order, whatsteps Respondent has takento comply herewith.IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges unfairlaborpracticesnot herein found.S In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.6 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading"Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT coercively interrogate our employeesor applicants for employment in regard to their unionsympathies.WE WILL NOT offer job security,wage increases, orother benefits to our employees to induce them toabandon union representation or join in a movement todecertifyRadio and Television Broadcast EngineersUnion,Local 1212, International Brotherhood ofElectricalWorkers,AFL-CIO,as their bargainingrepresentative.WE WILL NOT in any like or related manner interferewith,restrain,or coerce our employees in the exerciseof their rights guaranteed under Section 7 of theNational Labor Relations Act.F.M. BROADCASTINGCORP.(Employer)DatedBy(Representative)(Title)This is an officialnotice and mustnot be defaced byanyone.Thisnotice must remainposted for 60 consecutive daysfrom thedate of posting and must not be altered,defaced,or covered by any othermaterial.Any questionsconcern-ing this notice or compliancewith its provisions may bedirected to the Board's Office,16 CourtStreet,FourthFloor, Brooklyn,New York 11241, Telephone 212-596-3790.